                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           DOCKET NO: 3:14-CR-00179-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                               ORDER
UBLADO GARCIA,                         )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on the pro se Defendant’s motions to reduce his

sentence pursuant to the First Step Act of 2018 (Doc Nos. 62–64). Defendant contends his

sentence should be reduced because the First Step Act “broaden[ed] the . . . ‘safety valve’ found

at 18 U.S.C. § 3553(f),” (Doc. No. 63 at 1; see Doc. No. 62), and because it reduced the penalties

applicable for certain drug offenses, (Doc. No. 63 at 1). As explained below, Defendant is

ineligible for relief under the Act, so his motion is denied.

       On August 3, 2010, Congress enacted the Fair Sentencing Act, which was created “[t]o

restore fairness to Federal cocaine sentencing.” Pub. L. 111-220 (2010). Relevant here, Section

2 of the Fair Sentencing Act “reduce[d] the sentencing disparity between crack cocaine offenses

and powder cocaine offenses by lowering the crack-to-powder ratio from 100-to-1 to 18-to-1.”

United States v. Black, 737 F.3d 280, 282 (4th Cir. 2013). “Additionally, the Fair Sentencing Act

eliminated the mandatory minimum sentence for ‘simple possession’ of cocaine base.” United

States v. Wirsing, 943 F.3d 175, 178 (4th Cir. 2019), as amended (Nov. 21, 2019).

       Initially, “those defendants who were sentenced before August 3, 2010 and whose

applicable Guideline range was not lowered by one of the Guidelines amendments continued to

have no way to access the benefits of the Fair Sentencing Act.” Id. at 179. This is despite the fact
that “excluded individuals . . . almost certainly would have faced a different sentence if they had

been charged, convicted and sentenced after the Fair Sentencing Act.” Id. To remedy this, on

December 21, 2018, Congress enacted the First Step Act, which provides that the “court that

imposed a sentence for a covered offense may, on motion of the defendant . . . impose a reduced

sentence as if . . . the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense

was committed.” Pub. L. 115-391, § 404(b) (2018). The Act further clarifies that a “covered

offense” is a “violation of a Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010, that was committed before August

3, 2010.” Id. § 404(a) (emphasis added). Finally, the Act emphatically states that “no court shall

entertain a motion made under this section to reduce a sentence if the sentence was previously

imposed . . . in accordance with the amendments made by sections 2 and 3 of the Fair Sentencing

Act of 2010.” Id. § 404(c); see Wirsing, 943 F.3d at 186 (recognizing that defendants are broadly

eligible for relief unless “excluded pursuant to the express limitations in Section 404(c)”).

        Here, Defendant was sentenced on June 24, 2015—well-after Sections 2 and 3 of the Fair

Sentencing Act were enacted. (Doc. No. 51). Defendant is therefore ineligible for a sentence

reduction under Section 404 of the First Step Act. See United States v. Shakellwood, No. 7:16-

CR-63, 2019 WL 5814942, at *2 (E.D.N.C. Nov. 6, 2019).

        Defendant also asserts that he qualifies for a sentence reduction under the amended safety

valve provisions of the First Step Act. But by its terms, those amendments “apply only to a

conviction entered on or after the date of enactment of [the] Act,” i.e., on or after December 21,

2018. Pub. L. 115-391, § 402. Defendant’s conviction preceded enactment, so he cannot benefit

from those amendments. See, e.g., United States v. Vargas, 781 F. App’x 815, 821 (11th Cir.

2019), cert. denied, No. 19-6039, 2020 WL 129689 (U.S. Jan. 13, 2020).



                                                   2
       IT IS, THEREFORE, ORDERED that Defendant’s motions to reduce his sentence

pursuant to the First Step Act of 2018 (Doc Nos. 62–64) are DENIED.

                                        Signed: March 12, 2020




                                             3
